DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 2, 5, 7, 9-12, 14, and 15 have been amended. Claims 1-20 are currently pending. 

Response to Arguments

Applicant’s arguments, see Applicant’s Remarks, filed 10/10/2022, with respect to newly amended claim 1 have been fully considered and are persuasive.  The U.S.C. 102(a)(1) and U.S.C. 102(a)(2) Rejections of claims 1, 3-8, 14, and 16-19 have been withdrawn, and U.S.C. 103 Rejection of claims 2, 9-13, 15, and 20 has been withdrawn. 

The Examiner notes the applicant’s requests that the rejections be held in abeyance response. However, “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.” (MPEP 804)

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,082,322. Although the claims at issue are not identical, they are not patentably distinct from each other because US 11,082,322 contains every element of claims 1, 4-14, and 17-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. See Table Below. 

As per claims 1, 4-14, and 17-20, 
Instant Application 
US Patent 11,082,322 (US Application No.: 16/113,102) 
Claim 1: A port adaptation method, comprising: probing, by a first voltage probe and a second voltage probe of a network device having a first port and a second port, whether the first port and the second port are connected to power sourcing equipment, 

wherein the first voltage probe is disposed in series between the first port and a first end of a switching switch of the network device, wherein the second voltage probe is disposed in series between the second port and the first end of the switching switch, and wherein the probing whether the first port and the second port are connected to the power sourcing equipment comprises detecting whether voltages at the first port and the second port are valid power over ethernet voltages during a switching period set by the network device







and performing at least one of: performing, by the switching switch, in response to the probing indicating that the first port is connected to power sourcing equipment: maintaining a state of the first port as a powered state or switching the state of the first port to the powered state; maintaining a state of the second port as a powering state or switching the state of the second port to the powering state; 
Claim 1: A port adaptation method, comprising: probing, by a network device comprising a first port, a second port, and a port adaptation apparatus, whether a first port and a second port are each connected to power sourcing equipment


wherein the port adaptation apparatus comprises a power sourcing chip and a powered chip, wherein the port adaptation apparatus is configured to control, by a switching element disposed between the power sourcing chip and the first port and second port, the first port and the second port to connect to the power sourcing chip and the powered chip, wherein the probing comprises detecting, by a first voltage probe disposed between the first port and the switching element and by a second voltage probe disposed between the second port and the switching element, whether a valid input voltage is present at at least one of the first port or the second port

performing, in response the probing indicating that the first port is connected to the power sourcing equipment, at least one of maintaining a first state of the first port in a powered state or changing the first state of the first port to the powered state, and further performing, in response the probing indicating that the first port is connected to the power sourcing equipment, at least one of maintaining a second state of the second port as a powering state or changing the second state of the second port to the powering state

and locking the first port as a power extraction port;




or performing, by the switching switch, in response to the probing indicating that the second port is connected to the power sourcing equipment: maintaining the state of the second port as the powered state or switching the state of the second port to the powered state, maintaining the state of the first port as the powering state or switching the state of the first port to the powering state; 






and locking the second port as a power extraction port.

wherein the maintaining the first state of the first port in the powered state comprises maintaining, by the switching element, an electrical connection between the first port and the powered chip

and performing, in response to the probing indicating that the second port is connected to the power sourcing equipment, at least one of maintaining the second state of the second port in the powered state or changing the second state of the second port to the powered state, and further performing, in response to the probing indicating that the second port is connected to the power sourcing equipment, at least one of maintaining the first state of the first port in the powering state, or changing the first state of the first port to the powering state


wherein the maintaining the second state of the second port in the powered state comprises maintaining, by the switching element, an electrical connection between the second port and the powered chip
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 2
Claim 10
Claim 4
Claim 11
Claim 6
Claim 12
Claim 7
Claim 13
Claim 8
Claim 14
Claim 1
Claim 17
Claim 3
Claim 18
Claim 4
Claim 19
Claim 5
Claim 20
Claim 2


US Patent 11,082,322 teaches a port adaptation method which probes a first port and a second port of a network device to determine if they are connected to power sourcing equipment, and if they are then connecting the ports to being a powered state, which the Instant Application also teaches.
The Instant Application teaches wherein the first port is locked as a power extraction port or wherein the second port is locked as a power extraction port, as well as that a first probe in series between a first port/first end of a switching switch and a second probe in series between a second port and first end of the switching switch (see highlighted portions below), while US Patent 11,082,322 teaches wherein the first port is maintained in a powered state or wherein the second port is maintained in a powered state, as well as a first probe between a first port and switching element and a second probe between a second port and switching element (see highlighted portions below).
These differences are obvious because locking a port can be broadly interpreted as maintaining a connection of the port as a certain state (i.e. maintaining a connection of the port of US Patent 11,082,322), while a power extraction state can be broadly interpreted as a state where the port is receiving power (i.e. the powered state of US Patent 11,082,322). Furthermore, the first probe being between a first port/switching element and a second probe being between a second port/switching element of US Patent 11,082,322 can be interpreted as a first probe being in series with a first port/switching element and a second probe being in series with a second port/switching element of Instant Application. Thus, US Patent 11,082,322 teaches all of the elements of claim 1.

Claim 14 of Instant Application is similar to claim 1 of Instant Application and is rejected using similar rationale as seen above. Dependent claims 4-13 and 17-20 are read upon by claims 1-20 of U.S. Patent No. 11,082,322.

Claims 3 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,082,322 in view of Balasubramanian (US 2016/0064938). 

The limitations “continuing, in response to the probing indicating that the first port and the second port are both not connected to the power sourcing equipment, and further in response to a power source not supplying power to the network device, the probing whether the first port and the second port are connected to the power sourcing equipment” of dependent claim 3 and related claim limitations in dependent claim 16 are not found in the reference US Patent, however, the limitations are known in art as shown in Balasubramanian, US 2016/0064938. Balasubramanian teaches the dynamically continuing probing the states of the first and second ports to determine whether or not the ports are connected to power sourcing equipment in paragraphs [0023], “Each ED PoE port unit 132(i) is configured similarly to corresponding dual-role port unit 112(i) so as to be selectively configurable responsive to a selection signal in ED 104(i) (not shown) to operate as either (i) a PoE PSE port unit to provide/source power to network device 102, or (ii) a PoE PD port unit to sink/receive power from the network device” and [0025], “above-described selective configurability of PoE port units 112 and 132 permits selectively controlled dynamic switching between PSE and PD roles of the port units on opposite ends of respective one ones Ethernet cables 108 at any given instant, which results in selectively controlled dynamic switching of power flow directions through the cables so that power can flow bi-directionally, as and when needed”. It would have been obvious to one of ordinary skill in the art to combine the method of the US Patent 11,082,322 with Balasubramanian so that based on the probing the first and second ports for power sources or valid powered devices, switching the ports to either powered state or powering state. One would be motivated to do so in order to efficiently distribute excess power to different ports based on dynamic energy measurements (See Balasubramanian: [0033] & [0038])

Allowable Subject Matter

Claims 1-14 and 16-20 would be allowable if a terminal disclaimer is filed to overcome the Double Patenting Rejections, set forth in this Office action.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2019/0331741 to Hittel discloses voltage probing in order to determine PoE power levels. 
US PGPUB 2017/0041153 to Picard discloses a PoE network with PD circuit that includes voltage probing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                           


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184